16-958
     Lehbib v. Sessions
                                                                                       BIA
                                                                               A201 118 249

                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   31st day of May, two thousand eighteen.
 5
 6   PRESENT:
 7            RALPH K. WINTER,
 8            ROSEMARY S. POOLER,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   MOHAMED LEMINE ISSELMOU LEHBIB,
14   AKA ISSELMOU LEHBIB
15   MOHAMEDLEMINE, AKA ISSELMOU
16   LEHBIB MOHAMED LEMINE, AKA
17   MOHAMEDLEMINE ISSELMON,
18            Petitioner,
19
20                        v.                                         16-958
21                                                                   NAC
22   JEFFERSON B. SESSIONS III,
23   UNITED STATES ATTORNEY GENERAL,
24            Respondent.
25   _____________________________________
26
27   FOR PETITIONER:                      Bibiana C. Andrade, New York, NY.
28
29   FOR RESPONDENT:                      Benjamin C. Mizer, Principal Deputy
30                                        Assistant Attorney General; Carl
31                                        McIntyre, Assistant Director;
32                                        Robert D. Tennyson, Trial Attorney,
1                                Office of Immigration Litigation,
2                                United States Department of Justice,
3                                Washington, DC.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Mohamed Lemine Isselmou Lehbib, a native and

10   citizen of the Islamic Republic of Mauritania, seeks review of

11   a February 29, 2016, decision of the BIA denying Lehbib’s motion

12   for reconsideration.    In re Mohamed Lemine Isselmou Lehbib, No.

13   A201 118 249 (B.I.A. Feb. 29, 2016).      We assume the parties’

14   familiarity with the underlying facts and procedural history

15   in this case.

16       We review the BIA’s denial of motions to reconsider for

17   abuse of discretion.   Zhao Quan Chen v. Gonzales, 492 F.3d 153,

18   154 (2d Cir. 2007).    “The BIA abuses its discretion . . . when

19   it provides no rational explanation, departs from established

20   policies without explanation, or justifies its decision with

21   only conclusory statements.”        Id.   A motion to reconsider

22   “request[s] that the Board reexamine its decision in light of

23   additional legal arguments, a change of law, or perhaps an

24   argument or aspect of the case which was overlooked.”   Jin Ming

                                     2
1    Liu v. Gonzales, 439 F.3d 109, 111 (2d Cir. 2006).        “A motion

2    to reconsider shall state the reasons for the motion by

3    specifying the errors of fact or law in the prior Board decision

4    and shall be supported by pertinent authority.”               8 C.F.R.

5    § 1003.2(b)(1).

6          The BIA did not abuse its discretion in denying Lehbib’s

7    motion to reconsider.    Lehbib argues that he satisfied the

8    procedural requirements for an ineffective assistance of

9    counsel claim as set forth in Matter of Lozada, 19 I & N Dec.

10   637 (BIA 1988), by notifying his former counsel of his

11   ineffective assistance claim.         This argument misses the mark.

12   The    BIA   found   compliance        with   Lozada,   but     denied

13   reconsideration on another ground: Lehbib’s failure to identify

14   any prejudice.

15         Lehbib also argues that he was prejudiced because counsel

16   prevented him from fully corroborating his claim.        But Lehbib

17   raised this same argument on appeal to the BIA and “[t]he BIA

18   does not abuse its discretion by denying a motion to reconsider

19   where the motion repeats arguments that the BIA has previously

20   rejected.”   Jin Ming Liu, 439 F.3d at 111.

21

22

                                       3
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O’Hagan Wolfe, Clerk




                               4